DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of the following species: beads, antibody, infection agent or virus, SARSC-CoV spike protein, and fluorophore, in the reply filed on 9/12.2022 is acknowledged.  
The traversal is on the following ground(s): Applicant summarizes the species election and cites Rule 146 (37 CFR. 1.146), MPEP 808.01(a) and MPEP 821.21.  Applicant states that the Rule 1.146 states that the Examiner must allow a reasonable number of species to be covered by the claims at this state and the number of species in election requirements (a), (b), and (d) is three.   Applicant states so to elect one does not comply with rule 146.  Applicant discuss 818,01(d) directed to linking claims. Applicant further states that they also traverse any removal of claims as the Examiner’s species election requirement does not identify which if any claims can be removed, which should first be done before the Examiner executes on the removal of any clams under a species requirement and request an opportunity to argue against such withdrawal of claims and request reconsideration of such withdrawn claims.
All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows:
The examiner acknowledges Applicant’s arguments but notes that MPEP 809.02(a) where a restriction between species is appropriate at required by MPEP 808.01(a), the examiner may request a species election.  
MPEP 809.02(a) at (C) states, “(C) Applicant should then be required to elect a single disclosed species under 35 U.S.C. 121, and advised as to the requisites of a complete reply and his or her rights under 37 CFR 1.141”.  In this case the species election clearly articulates that the claims require a single (only one) patentably distinct species from each of the different grouping of species directed to a) different carrier of the antigen, b) different secreted binding proteins, c) different antigen combination parts 1 and 2 and d) different elements added to the carrier for identification of the antigen. Applicant properly elected a single species from each of the different grouping of species a) through d) as required by MPEP 809.02(a).  The examiner notes that with regards to a species election, the examiner will begin by searching for the elected species.  If the elected species is allowable, the generic claims will be prosecuted, if a generic claim is allowed, the Applicant is entitled to consideration of claims to additional species that are dependent on the generic claim(s). 
The claims 1-11 and 17-25 read on the elected species and are under examination.   The claims 12-16 are withdrawn from consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/24/2020 and 8/21/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the Figure 2 is unclear and difficult to read, perhaps due to copy machine artifacts in that the shading makes interpretation difficult. Likewise, the numerical labels in the Figure 2 are also illegible and are not properly identified or described in the figure or brief description of the figures at page 8 of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricicova et at {Ricicova, used interchangeably herein} (US 20160252495, effective filing date March 2013) in view of Kambara et al {Kambara, used interchangeably herein}(US 2018-238775, effective filing date March 2018).
Regarding claims 1 and 25, Ricicova teaches a method for obtaining the sequence of a secreted protein (Para. [(0025]), comprising the steps of: 
a. obtaining a first plurality of cells that secrete a binding protein that can bind an antigen (Single calls are obtained from any animal and are optionally enriched for an effector cell population, Para. [0026]; For example, the effector cell in one embodiment is an antibody secreting cell (ASC), Para. [0023)); 
b. derivatizing a substrate with a plurality of carriers bound to the antigen (the readout or accessory particle comprises an epitope or an antigen, Para. [0023] and [0413]); 
c. adding to the substrate the first plurality of cells that secrete the binding proteins  Para. [0014)); 
c. providing a high-throughput screening device comprising an Inverted microscope and a camera component, the substrate; and a robotic arm component, wherein the high-throughput screening device is capable of isolating a cell from a heterogeneous population of cells (FIG. 58 are images of a microfluidic instrument for cell recovery and an image sequence during cell recovery. Top: From left to right. Optical micrograph of image sequence during cell recovery with cells in chamber, capillary piercing chamber roof (far left), empty chamber following aspiration, and capillary dispensing cells into tube (far right). Bottom left: Image of custom-built microfluidic screening instrument including (i) Microcapillary mounted on robotic micromanipulator, (ii) digital pneumatics for nanoliter flow aspiration/dispensing, (iii) X-Y translation mount, (iv) incubator insert with mounts for recovery tubes, (v) scanning X-Y stage for image acquisition across the array, (vi) inverted microscopy, (vii) cooled Hamamatzu CCD camera for high-sensitivity fluorescence imaging, (Viii) control solenoids for capillary operation. Bottom right: Close up of microfluidic device mounted beneath incubator insert with capillary positioned for cell recovery. (c) Optical micrograph of image sequence during cell recovery with cells in chamber (top left), capillary piercing chamber roof (top right), empty chamber following aspiration (bottom left), and capillary dispensing cells into tube (bottom right). (D) Performance of cell recovery. When operating in Mode I, multiple chambers are aspirated before dispensing. This is used for two-step screening (enrichment) of cells or for recovery of pools of cells. Recovery from each chamber takes approximately 3 seconds. When operating in Mode II, the contents of a single chamber are aspirated and dispensed followed by 4 washing steps to ensure no carryover between single cells. Para. [0082}); 
d. interrogating the first plurality of cells for the secreted binding protein that binds the antigen on the plurality of carriers for an optical signal that is used as a screening criterion, wherein the optical signal is associate with the plurality of carriers bound to the antigen; (Para. [0014]; see also paragraphs [0338]-[0340] and reference to the Figure 21;
e. using the high-throughput screening device to pick a second plurality of cells that are positive for the optical signal, and placing the second plurality of calls onto individual positions in a receiver plate (Individual ASCs or cell population comprising one or more ASCs that secrete antibodies with desired properties (e.g., binding, specificity, affinity, function) are then recovered from individual chambers, Para. (0398));
 f. amplifying nucleic acids from the second plurality of cells (Once the effector cell(s) is identified, its genetic information can be amplified, Para. [0209]); 
and g. sequencing the nucleic acids (Once the effector cell(s) is identified, its genetic information can be... sequenced. In one embodiment, the genetic information comprises a novel antibody gene, Para. [0209)).
Regarding claim 2, Ricicova discloses the method of claim 1, wherein the first plurality of cells are lymphocytes (In another embodiment, the one or more effector cells comprise a... B cell, Para. [0014]).
Regarding claim 3, Ricicova discloses the method of claim 1, wherein the first plurality of cells are lymphocytes from a patient who has mounted an immune response (In one embodiment, the starting population of cells are peripheral blood mononuclear calls (PBMCs) isolated from an animal that has been immunized or exposed to an antigen, Para. [0221)).
Regarding claim 4, Ricicova discloses the method of claim 1, wherein the carrier of the antigen is a bead (The readout particle population in one embodiment is a population of beads functionalized to capture antibodies by a particular epitope or epitopes, Para. [0254)). 
Regarding claim 5, Ricicova discloses the method of claim 1, wherein the carrier of the antigen is a cell (In one embodiment, one or more of the effector cells in the population is an antibody producing cell, and the readout particle includes an antigen having a target epitope, Para. [0282); “Readout particle,” as used herein, means any particle, including a bead or cell, Para. [(0252]). 
Regarding claim 6, Ricicova discloses the method of claim 1, wherein the antigen is from an infectious agent or a virus (In addition, this population contained at least one effector cell secreting antibodies specific to H1N1 as measured by the binding of a labeled H1N1 antigen to the readout beads that had captured the antibody, Para. (0551).
Regarding claim 7, Ricicova discloses the method of claim 1, wherein the optical signal is a change in the spatial distribution of the plurality of antigen carriers (Para. [0443])).
Regarding claim 8, Ricicova discloses the method of claim 1, wherein the carrier of the antigen is a cell, and binding of the cell activates a receptor which solicits the response of a fluorescent reporter, which is the optical signal (Para. [0253]).
Regarding claim 9, Ricicova discloses the method of claim 1, wherein a fluorescent secondary antibody binds the binding protein secreted from the first plurality of cells, wherein the fluorescent antibody emits the optical signal under stimulation (Antibody binding can be detected by, for example, staining of the cell with one or more fluorescently labeled secondary antibodies, Para. [0256]).
Regarding claim 10, Ricicova discloses the method of claim 1, wherein a third molecule interferes with binding of the secreted binding proteins by the antigen, and the selection criteria is a decrease in signal intensity (Alternatively, specificity may be measured by inclusion of another antibody that competes with the secreted antibody to bind the target epitope. For instance, in one embodiment the presence a secreted antibody bound to a readout particle displaying the antigen is identified with a fluorescently labeled secondary antibody. The subsequent addition of a non-labeled competing antibody generated from a different host and known to bind a known target epitope on the antigen results in decreased fluorescence due to displacement of the secreted antibody only if the secreted antibody is bound to the same target epitope as the competing antibody, Para. [0341]).
Regarding claim 11, Ricicova discloses the method of claim 1, wherein the secreted binding protein is an antibody (The effector cell, in one embodiment, is a cell that secretes a biological factor, for example, an antibody (an ASC), Para. [0009]).
Regarding claim 17, Ricicova discloses the method of claim 1, wherein the carrier is a cell and binding of the binding protein elicits a change in morphology of the carrier, which is read optically (In one embodiment, one or more of the effector cells in the population is an antibody producing cell, and the readout particle includes an antigen having a target epitope, Para. [0282); “Readout particle,” as used herein, means any particle, including a bead or call, Para. [0252]; The extracellular effect in another embodiment, is... a change in a morphological appearance of the readout particle, Para. [0022]).
Regarding claim 18, Ricicova discloses the method of claim 1, wherein cells were selected in a microfluidic assay based on their ability to secrete mAbs having a cross-reactivity to hemagglutinin subtypes H1N1 and H3N2 (influenza), Para. [0557)). 
Regarding claim 19, Ricicova discloses the method of claim 1, wherein the binding protein neutralizes a virus as demonstrated by the ability of the binding protein to protect susceptible cells in vitro from infection by the virus (Para. [0183] and Para. [0262]).
Regarding claim 20, Ricicova discloses the method of claim 1, wherein the interrogating step includes a plurality of different antigens, wherein each different antigen carrier is labeled with a different label (FIG. 21 shows top and cross-sectional view schematic diagrams of a method of screening for antibodies with increased specificity for an antigen according to an embodiment of the invention in which readout particles displaying different epitopes are distinguishable by different optical characteristics, Para. [0046)).
Regarding claims 21-22, Ricicova discloses the method of claim 20, wherein each carrier of the antigen has a fluorophore that can be used for identification of a subset of the plurality of carriers of the antigen (Preferential binding of antibody 261 to epitope 264 in one embodiment, is observed.  In terms of fluorescence of bead 262 but not bead 263.... Alternatively, different color fluorophores can be used to optically distinguish readout beads, Paras. [0338)]-[0340}).
Regarding claim 23, Ricicova discloses the method of claim 20, wherein each carrier of the antigen has a physical geometry that can be used for identification of a subset of the plurality of carriers of the antigen (Paras. [0338]- [0339]).
Regarding claim 24, Ricicova discloses the method of claim 20, wherein the carrier of the antigen Is a cancer cell (A human breast cancer cell line (SKBR3) overexpressing HER2 and engineered with an LC3-GFP autophagy reporter was loaded in a microfluidic device and cultured for 3 days to determine the feasibility of using this cell fine as readout cells. (FIG. 108). Individual SKBR3 cell populations were provided to individual microfluidic chambers. Time-lapse imaging in bright field and fluorescence showed an increase in the number of cells over time (FIG. 108). The results indicated that the SKBR3 cells are suitable to use as readout cells in extracellular effect assays that measure an effector cell's ability/propensity to block the proliferation of SKBR3 cells, Para, [0579]}.


While Ricicova teaches features of the inverted microscope that may be able to perform a feature of picking cells. This feature is not expressly taught in the prior art of Ricicova.
Regarding claims 1-11 and 17-25, Kambara teaches a high throughput device for screening single cells ([0002] and [0004]), wherein the device comprises an inverted microscope comprising a cell picking component, camera component ([0057], [0059], [0065], [0070], [0075], [0101], [0120], and [0128]).   Kambara teaches method steps similar to that of Ricicova comprising of steps of analysis of performing antigen-antibody reaction and PCR assay ([0084], [0086]-[0087], [0156]; see also Figures 1, 4, 11 and 14). Kambara teaches that the use of the screening device taught therein is advantageous because it saves times ([0078] and overcomes drawbacks in the prior art by easily being repeatable and the ability to transfer cells on a microchamber plate to a titer plate ([0008]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to modify the high throughput screening device of Ricicova to encompass a cell picking component for the advantage of saving time and ease of being repeatable as well as the ability to transfer cells for subsequent analysis steps as suggested by Kambara.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637